Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2141 Page 1 of 11




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


     AMY G. and GARY G., individually and as                 MEMORANDUM DECISION
     representative of the class of similarly situated       AND ORDER DENYING
     individuals,                                            MOTION TO AMEND

                                Plaintiffs,                  Case No. 2:17-cv-00413-DN-DAO
     v.
                                                             District Judge David Nuffer
     UNITED HEALTHCARE and UNITED
     BEHAVIORAL HEALTH,

                                Defendants.


            Plaintiffs seek leave to amend their Complaint 1 to add a cause of action under the Mental

 Health Parity and Addiction Equity Act of 2008 (“Parity Act”) and to modify and add to their

 class allegations (“Motion to Amend”). 2 Defendants oppose the Motion to Amend arguing that

 the proposed amendments are untimely, prejudicial, and futile. 3

            Because Plaintiffs’ fail to show good cause to extend the deadline to amend pleadings

 and permit their proposed amended complaint, and because the proposed amendments are

 untimely, unduly prejudicial, and futile, Plaintiffs’ Motion to Amend 4 is DENIED.




 1
     Complaint and Proposed Class Action (“Complaint”), docket no. 2, filed May 17, 2017.
 2
     Motion for Leave to File Amended Complaint (“Motion to Amend”), docket no. 93, filed Oct. 5, 2020.
 3
   Defendants’ Opposition to Plaintiffs’ Motion for Leave to File Amended Complaint (“Response”), docket no. 96,
 filed Oct. 19, 2020.
 4
     Docket no. 93, filed Oct. 5, 2020.
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2142 Page 2 of 11




 CONTENTS

 BACKGROUND ............................................................................................................................ 2
 DISCUSSION ................................................................................................................................. 3
      Plaintiffs fail to show good cause to extend the deadline for amending the Complaint............. 3
      Plaintiffs’ proposed amendments to the Complaint are untimely, unduly prejudicial, and futile
      ..................................................................................................................................................... 7
          Plaintiffs’ proposed amendments regarding the Parity Act are untimely and unduly
          prejudicial ............................................................................................................................... 8
          Plaintiffs’ proposed amendments to their class allegations would be futile ........................... 9
 ORDER ......................................................................................................................................... 11


                                                                BACKGROUND

             Plaintiffs initiated the case on May 17, 2017, asserting claims (individually and on behalf

 of a proposed class) for benefits and equitable relief under the Employee Retirement Income

 Security Act of 1974 (“ERISA”) arising from Defendants’ denial of insurance coverage for

 “wilderness therapy.” 5 Plaintiffs subsequently sought class certification on November 8, 2018

 (“Motion to Certify Class”). 6 The Motion to Certify Class was denied without prejudice because

 the proposed class failed to satisfy the commonality requirement of FED. R. CIV. P. 23(a) and

 each of FED. R. CIV. P. 23(b)’s requirements (“Order Denying Class Certification”). 7 Plaintiffs

 thereafter sought to amend their Complaint to add a cause of action under the Parity Act and to

 modify and add to their class allegations to correct the deficiencies that prevented class

 certification. 8




 5
     Complaint at 11-13.
 6
     Plaintiffs’ Motion to Certify Class (“Motion to Certify Class”), docket no. 59, filed Nov. 8, 2018.
 7
  Memorandum Decision and Order Denying Motion to Certify Class (“Order Denying Class Certification”) at 17,
 docket no. 86, filed June 9, 2020.
 8
     Motion to Amend.



                                                                                                                                                           2
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2143 Page 3 of 11




                                                      DISCUSSION

                                   Plaintiffs fail to show good cause to extend
                                   the deadline for amending the Complaint

            Under FED. R. CIV. P. 16, amending a pleading after the deadline set in a scheduling order

 requires a showing of good cause. 9 The Tenth Circuit Court of Appeals has held that meeting

 this good cause standard “requires the movant to show the scheduling deadlines [could not] be

 met despite the movant’s diligent efforts.” 10 Good cause may be shown “if a plaintiff learns new

 information through discovery or if the underlying law has changed.” 11 Additionally, “[t]he

 moving party must show good cause for failing to move to amend prior to the cutoff date and for

 the length of time between learning of the new information warranting amendment and moving

 to amend.” 12

            The deadline for Plaintiffs to amend their Complaint was November 30, 2017. 13 Plaintiffs

 did not file the Motion to Amend until October 5, 2020, nearly three years after the deadline.

 Plaintiffs nevertheless argue that good cause exists to amend the deadline and permit amendment

 of the Complaint. 14 Plaintiffs’ argument first relies on the Order Denying Class Certification

 being “without prejudice” and its direction that the parties file a proposed amended scheduling

 order. 15 However, Plaintiffs misconstrue the Order Denying Class Certification.



 9
     FED. R. CIV. P. 16(b)(4).
 10
   Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass'n, 771 F.3d 1230, 1240 (10th Cir. 2014) (internal quotations
 omitted).
 11
      Id.
 12
   Packers Sanitation Servs., Inc., Ltd. v. Moroni Feed Co., No. 2:17-cv-01222-CW, 2018 WL 3966281, at *3 (D.
 Utah Aug. 17, 2018) (quoting Vivint, Inc. v. N. Star Alarm Servs., LLC, No. 2:16-cv-00106-JNP-EJF, 2018 WL
 3215663, at *3 (D. Utah Feb. 5, 2018).
 13
   Scheduling Order Following Initial Pretrial Conference Held on 10/4/2017 (“Scheduling Order”) ¶ 3.a. at 3,
 docket no. 16, filed Oct. 23, 2017.
 14
      Motion to Amend at 4.
 15
      Id. at 4; Order Denying Class Certification at 17.



                                                                                                                   3
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2144 Page 4 of 11




            The deadline to amend pleadings passed nearly one year before Plaintiffs sought class

 certification. 16 The denial of the Motion to Certify Class “without prejudice” was not intended to

 create an opportunity to return the case to its initial pleading stages. Rather, it was intended to

 not foreclose the possibility of later certification of a class, if appropriate, as required under FED.

 R. CIV. P. 23(c)(1)(C). 17 Additionally, the Order Denying Class Certification directed the parties

 to file a proposed amended scheduling order because the deadlines for expert discovery and

 dispositive motions and the dates for the final pretrial conference and trial passed while the

 Motion to Certify Class was pending. 18 This was anticipated by Plaintiffs when they sought to

 amend the original Scheduling Order approximately seven month before filing their Motion to

 Certify Class. 19 The Amended Scheduling Order states:

            If the [c]ourt denies the motion to certify the class, no additional discovery will be
            necessary. The named [P]laintiffs agree to move forward with their causes of
            action without any additional discovery. . . . [T]he parties will submit a new
            proposed scheduling order with respect to expert reports, expert deadlines, and
            pre-trial matters within 14 days of the ruling on class certification. 20

 Therefore, the Order Denying Class Certification does not support Plaintiffs’ arguments for

 extending the deadline to amend pleadings and permitting amendment of the Complaint.

            Plaintiffs next argue that good cause exists to extend the deadline to amend pleadings and

 permit their proposed amendments to the Complaint because Plaintiffs have been diligent in

 moving the case forward; had no reason to amend before now; and deserve to have their claims

 decided on the merits. 21 Specifically, Plaintiffs assert they had no reason to know that they


 16
      Scheduling Order ¶ 3.a. at 3; Motion to Certify Class.
 17
      FED. R. CIV. P. 23(c)(1)(C).
 18
      Scheduling Order ¶¶ 4-5, 7 at 4-5.
 19
      Plaintiffs’ Motion to Amend Scheduling Order at 2-3, docket no. 18, filed Apr. 11, 2018.
 20
      Amended Scheduling Order at 2, docket no. 27, filed May 4, 2018.
 21
      Motion to Amend at 5-6.



                                                                                                       4
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2145 Page 5 of 11




 would need to amend the Complaint until “the [c]ourt ruled that the [o]riginal Complaint failed

 to adequately set forth the factual allegations or separate cause of action under [the Parity

 Act].” 22 However, “[g]ood cause to amend [under FED. R. CIV. P. 16] does not exist where a

 party fails to bring an available claim due to an error of law or fact, a strategic decision, or a

 mere oversight.” 23 “If the plaintiff knew of the underlying conduct but simply failed to raise [its]

 claims, . . . the claims are barred.” 24

             The Parity Act was enacted in 2008, approximately nine years prior to the filing of

 Plaintiffs’ Complaint. The Parity Act provides that:

             In the case of a group health plan (or health insurance coverage offered in
             connection with such a plan) that provides both medical and surgical benefits and
             mental health or substance use disorder benefits, such plan or coverage shall
             ensure that . . . the treatment limitations applicable to such mental health or
             substance use disorder benefits are no more restrictive than the predominant
             treatment limitations applied to substantially all medical and surgical benefits
             covered by the plan (or coverage) an there are no separate treatment limitations
             that are applicable only with respect to mental health or substance use disorder
             benefits. 25

             Plaintiffs were unquestionably aware of the Parity Act when filing their Complaint

 because the Complaint contains references to it. 26 But despite these references, Plaintiffs made

 no attempt to include factual allegations to support a claim under the Parity Act. Of the

 Complaint’s four references to the Parity Act, two are that Plaintiffs raised Parity Act arguments




 22
      Id. at 6.
 23
      Packers Sanitation Servs., Inc., Ltd., 2018 WL 3966281, at *3.
 24
      Gorsuch, Ltd., B.C., 771 F.3d at 1240.
 25
      29 U.S.C. § 1185a(a)(3)(A)(ii).
 26
      Complaint ¶¶ 32 at 7, 37 at 8, 3 at 11-12, 1 at 12.



                                                                                                      5
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2146 Page 6 of 11




 in the prelitigation claim appeals process which Defendant did not respond to, 27 and two are

 conclusory assertions that Defendants violated the Parity Act’s requirements. 28

             The Complaint contains no factual allegations suggesting a lack of parity in Defendants’

 treatment of mental health and substance use disorder benefits and comparable medical and

 surgical benefits. And in the absence of such allegations, the Complaint’s passing references to

 the Parity Act could not provide fair notice that a Parity Act claim was actually being asserted.

 The Order Denying Class Certification’s footnote, 29 which indicated that the Complaint did not

 expressly identify a Parity Act violation as a separate claim or include any factual allegations to

 support a Parity Act claim, stated the obvious. The footnote should not have been a surprise to

 Plaintiffs and does not create good cause to now extend the deadline to amend pleadings and

 permit amendment of the Complaint.

             Plaintiffs make no argument that facts supporting a Parity Act claim were unknown or

 could not have been included in the Complaint at the time of its filing or prior to the deadline to

 amend pleadings. Indeed, Plaintiffs’ newly proposed Parity Act allegations 30 are such that they

 would have been known at the time of the Complaint’s filing. Plaintiffs should have included

 these allegations in the Complaint or sought to amend the Complaint before the deadline to

 amend pleadings.

             Plaintiffs also argue that the development of Parity Act case law since the Complaint’s

 filing creates good cause for extending the deadline to amend pleadings and permitting




 27
      Id. ¶¶ 32 at 7, 37 at 8.
 28
      Id. ¶¶ 3 at 11-12, ¶ 1 at 12.
 29
      Order Denying Class Certification at 12 n.61.
 30
    Proposed Amended Complaint and Proposed Class Action ¶¶ 1 at 2, 37 at 9, 50 at 11, 52 at 11, 56 at 12, 58.C. at
 13, 63 at 14, 66 at 15, 73-101 at 17-24, docket no. 95, filed Oct. 10, 2020.



                                                                                                                      6
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2147 Page 7 of 11




 amendment of the Complaint. 31 Plaintiffs may be correct that the development of Parity Act case

 law since May 2017, will allow for a better pleaded cause of action. However, Plaintiffs point to

 no facts, rationale, or legal authority explaining why Plaintiffs did not and could not include

 factual allegations regarding a Parity Act violation in their Complaint or prior to the deadline to

 amend pleadings. Whether because of mistake, a strategic decision, or a mere oversight,

 Plaintiffs did not attempt to plead factual allegations supporting a Parity Act violation in the

 Complaint. Under these circumstances, the development of Parity Act case law since the

 Complaint’s filing does not establish good cause to extend the deadline to amend pleadings or

 permit amendment of the Complaint.

            Therefore, Plaintiffs fail to show good cause under FED. R. CIV. P. 16 to extend the

 deadline to amend pleadings and permit the proposed amendments to the Complaint.

                           Plaintiffs’ proposed amendments to the Complaint are
                                   untimely, unduly prejudicial, and futile

            Even if the deadline to amend pleadings were extended, a separate basis for denying

 Plaintiffs’ Motion to Amend exists. FED. R. CIV. P. 15 provides that “[t]he court should freely

 give leave [to amend] when justice so requires.” 32 “Refusing leave to amend is generally only

 justified upon a showing of undue delay, undue prejudice to the opposing party, bad faith or

 dilatory motive, failure to cure deficiencies by amendments previously allowed, or futility of

 amendment.” 33 Prejudice to the opposing party is the “most important[] factor in deciding a

 motion to amend the pleadings.” 34 However, “[u]ntimeliness alone may be a sufficient basis for



 31
      Motion to Amend at 9-10.
 32
      FED. R. CIV. P. 15(a)(2).
 33
   Frank v. U.S. West, Inc., 3 F.3d 1357,1365 (10th Cir. 1993) (quoting Castleglen, Inc. v. Resolution Trust Corp.,
 984 F.2d 1571, 1585 (10th Cir.1993)).
 34
      Minter v. Prime Equip. Co., 451 F.3d 1196, 1207 (10th Cir. 2006).



                                                                                                                      7
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2148 Page 8 of 11




 denial of leave to amend.” 35 “Where the party seeking amendment knows or should have known

 of the facts upon which the proposed amendment is based but fails to include them in the original

 complaint, the motion to amend is subject to denial.” 36

 Plaintiffs’ proposed amendments regarding the Parity Act are untimely and unduly
 prejudicial

            Plaintiffs argue that their proposed amendments regarding the Parity Act were not unduly

 delayed because they did not know of the need to amend until the Motion to Certify Class was

 denied. 37 Plaintiffs also argue that their proposed amendments are not prejudicial to Defendants

 because the Complaint’s references to the Parity Act gave fair notice that a Parity Act claim

 could be alleged in the future. 38 As discussed above in relation to the good cause requirement of

 FED. R. CIV. P. 16, 39 these arguments lack merit.

            Plaintiffs were aware of the Parity Act and the facts necessary to allege a claim under the

 Parity Act at the time of the Complaint’s filing. Plaintiffs could have and should have included

 such factual allegations in the Complaint or sought to amend the Complaint before the deadline

 to amend pleadings. But Plaintiffs made no effort to do so. And Plaintiffs have not provided a

 sufficient justification for this failing.

            Additionally, even if the Complaint’s passing references to the Parity Act would have

 placed Defendants on fair notice that a Parity Act claim could be raised in the future, once the

 deadline to amend pleadings passed, there was no reason for Defendants to believe such a claim




 35
      Woolsey v. Marion Laboratories, Inc., 934 F.2d 1452, 1462 (10th Cir. 1991).
 36
      Id.
 37
      Motion to Amend at 6.
 38
    Id. at 8; Reply to Defendants’ Opposition to Plaintiffs’ Motion for Leave to File Amended Complaint (“Reply”) at
 9, docket no. 99, filed Nov. 6, 2020.
 39
      Supra at 3-7.



                                                                                                                   8
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2149 Page 9 of 11




 would be alleged in the future—let alone, three years later. Plaintiffs’ representation that they

 would move forward with their causes of action without any additional discovery if their Motion

 to Certify Class was denied also cuts against Plaintiffs’ contention that Defendants will suffer no

 prejudice by the proposed amendments. 40 This representation was made approximately five

 months after the deadline to amend pleadings had passed, 41 and approximately seven months

 before Plaintiffs filed their Motion to Certify Class.

            Returning to the pleading stages of the case after more than three years of delay would be

 unduly prejudicial to Defendants. Permitting the proposed amendment would necessitate

 reopening discovery regarding Parity Act issues. This in turn would further delay the case’s

 disposition, increase costs for the parties, and allow for the admission of potentially stale

 evidence and faded witness testimony.

            Therefore, permitting amendment of the Complaint to include a cause of action under the

 Parity Act is not justified.

 Plaintiffs’ proposed amendments to their class allegations would be futile

            Plaintiffs argue that their proposed amended complaint addresses the inadequacies of the

 Complaint’s class allegations that were identified in the Order Denying Class Certification. 42

 This argument lacks merit.

            Plaintiffs’ Motion to Certify Class was denied because the proposed class failed to satisfy

 the commonality requirement of FED. R. CIV. P. 23(a) and each of FED. R. CIV. P. 23(b)’s

 requirements. 43 The Order Denying Class Certification identified in detail numerous deficiencies



 40
      Plaintiffs’ Motion to Amend Scheduling Order at 2-3.
 41
      Scheduling Order ¶ 3.a. at 3.
 42
      Motion to Amend at 7.
 43
      Order Denying Class Certification at 17.



                                                                                                       9
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2150 Page 10 of 11




  in Plaintiffs’ class allegations. 44 Plaintiffs’ proposed amendments do little to correct these

  deficiencies. Plaintiffs still fail to define a proposed class based on shared medical conditions

  and the type of wilderness therapy programs for which coverage was sought. The lack of

  commonality among the proposed class’s circumstances (including medical conditions, plan

  requirements, wilderness program types, and available relief) prevent certification. 45 “[M]ere

  allegations of systematic violations . . . [do] not automatically satisfy Rule 23(a)’s commonality

  requirement.” 46

              Plaintiffs’ proposed amendments also fail to address the deficiencies the Order Denying

  Class Certification identified regarding Rule 23(b)’s requirements. The newly proposed class

  members are not sufficiently similarly situated to suggest that separate actions would lead to

  inconsistent adjudications or adjudications that would be dispositive for those not party to an

  individual adjudication. 47 The proposed amendments also fail to account for the many resolutive

  variations that would be needed to satisfy class members’ individual circumstances (whether that

  be monetary damages or declaratory or injunctive relief). 48 And regardless of the existence of the

  alleged uniform policy of exclusion, the proposed class members’ circumstances are too varied for

  there to be a common question capable of a common class-wide resolution. 49 Individualized

  questions of law and fact predominate and a class action is not a superior method for fairly and

  efficiently adjudicating the controversy. 50



  44
       Id. at 4-17.
  45
       Id. at 4-10; FED. R. CIV. P. 23(a)(2).
  46
       DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188. 1195 (10th Cir. 2010).
  47
       Order Denying Class Certification at 10-12; FED. R. CIV. P. 23(b)(1).
  48
       Order Denying Class Certification at 12-14; FED. R. CIV. P. 23(b)(2).
  49
       Order Denying Class Certification at 4-10, 14-17; FED. R. CIV. P. 23(a)(2), (b)(3).
  50
       Order Denying Class Certification at 4-10, 14-17; FED. R. CIV. P. 23(a)(2), (b)(3).



                                                                                                      10
Case 2:17-cv-00413-DN-DAO Document 102 Filed 03/01/21 PageID.2151 Page 11 of 11




             Therefore, because the proposed amended complaint suffers from the same deficiencies

  identified in the Order Denying Class Certification, permitting Plaintiffs to amend their class

  allegations would be futile.

                                                ORDER

             IT IS HEREBY ORDERED that Plaintiffs’ Motion to Amend 51 is DENIED.

             Signed March 1, 2021.

                                                BY THE COURT


                                                ________________________________________
                                                David Nuffer
                                                United States District Judge




  51
       Docket no. 93, filed Oct. 5, 2020.



                                                                                                    11
